

Exhibit 10.13


EMPLOYMENT AGREEMENT
BETWEEN:
HORTICAN INC.
(the “Company”)
-and-
XIUMING SHUM
(the “Employee”)
WHEREAS the Company and the Employee have agreed that the Employee shall be
employed by the Company under the terms and conditions set out herein;
In consideration of the respective covenants and agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each party, the parties agree as follows:
SECTION 1 –INTERPRETATION
1.1
Definitions

For the purposes of this Agreement:
(1)
“Board” means the board of directors of the Company;

(2)
“Date of Termination” means the last date upon which the Employee provides
active service to the Company as a result of the termination of his or her
employment.

1.2
Sections and Headings

The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms “this Agreement”, “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular section or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto. Unless otherwise specified,
references herein to sections are to the specified section of this Agreement.
SECTION 2 –    EMPLOYMENT
2.1
Employment

The Company hereby agrees to employ the Employee and the Employee hereby accepts
such employment commencing effective August 21, 2017, or such date as agreed
upon by the parties in writing in accordance with to the terms and conditions
hereof. The Employee shall serve the Company in the capacity of General Counsel
or such other position to which the Employee may reasonably be assigned by the
Company.
2.2
Location

The Employee will work out of the Company’s location at Toronto, Ontario, with
occasional travel to Stayner, ON. The Company may at its discretion relocate the
Employee’s office or place of work at any time within 100 kilometres of its
current location without the Employee’s consent.


1

--------------------------------------------------------------------------------




SECTION 3 –    DUTIES
3.1
Employment Duties

The Employee shall perform such duties and exercise such powers as are normally
associated with or incidental and ancillary to the Employee’s position. Without
limiting the foregoing, the Employee shall:
(a)
devote the Employee’s full time and attention and best efforts during normal
business hours and such other times as may be reasonably required to the
business and affairs of the Company and shall not, without the prior written
consent of the Board, undertake any other business or occupation or public
office which may detract from the proper and timely performance of his duties
hereunder;

(b)
perform those duties that may be assigned to the Employee diligently and
faithfully to the best of his abilities and in the best interest of the Company;

(c)
use his best efforts to promote the interests and goodwill of the Company and
not knowingly do, or permit to be done, anything which may be prejudicial to the
Company’s interests; and

(d)
identify and immediately report to the Board and the Chairman of the Board any
gross misrepresentations by the Company or its management.

3.2
Variation of Duties

The Company may vary any powers and duties assigned to the Employee. However,
the Employee will not be assigned duties nor required to perform services that
he cannot reasonably perform, or which are inconsistent with his senior Employee
status.
3.3
Reporting

The Employee shall report to Mike Gorenstein, CEO. The individual to whom the
Employee reports may change from time to time.
SECTION 4 –    COMPENSATION
4.1
Base Salary

The annual base salary payable to the Employee for his services hereunder shall
be $175,000 CDN per annum or such higher amount as the Board, in its sole
discretion, may determine from time to time. Such annual base salary shall be
payable in equal instalments in accordance with the usual payroll practices of
the Company and will be subject to statutory deductions. The Employee’s base
salary will be reviewed annually.
4.2
Performance Bonus

In addition to the Employee’s annual base salary, the Employee will be eligible
to receive an annual bonus determined by the Company at its sole discretion.
There will be no guarantee of a bonus in any given year. The Employee will not
be eligible to receive any payment of bonus after the Date of Termination.
4.3
Stock Options

The Employee will be eligible to receive grants of options to purchase shares in
the Company or affiliated companies. The amount of the grants will be determined
by the Board at its sole discretion. The grants of such options will be governed
by the Company’s stock option plan or any other applicable plan. Such plan or
plans may be amended from time to time. The Employee will not be eligible for
any further grants of options or vesting of options following the Date of
Termination unless otherwise provided further under the Company’s stock option
plan.
4.4
Group Insured Benefits

The Employee will not receive group insurance benefits. The Employee will be
entitled to participate in any group insured benefits programs established for
the benefit of its Employees in the manner and to the extent authorized by the
Board. Such benefits will be governed by the Company’s contract with its insurer
in place from time to time, including requirements for medical information
before coverage commences.


2

--------------------------------------------------------------------------------




4.5
Vacation

The Employee will be entitled to three (3) weeks’ paid vacation per year.
Vacation pay will be calculated on the Employee’s base salary. The Employee
shall take vacation time at such times as are approved in advance by the
Company. Vacation time entitlement will be prorated for the period of the
Employee’s active employment in the calendar year that the Employee commences
and terminates employment. Vacation may be carried forward until March 31 of the
following year after which time it is forfeited to the extent it exceeds the
minimum vacation entitlement provided for under the Ontario Employment Standards
Act, 2000 (the “ESA”). Vacation will not be taken during the first three (3)
months of the Employee’s employment.
4.6
Signing Bonus

In addition to the Employee’s annual base salary, the Employee will receive a
one-time cash payment of £8,200 GBP. Such payment shall be payable in one
installment, in accordance with the usual payroll practices of the Company, and
will be subject to statutory deductions.
4.7
Business Expenses

The Employee shall be reimbursed for all reasonable travel and other
out-of-pocket expenses properly incurred by the Employee from time to time in
connection with performance of the Employee’s duties. The Employee shall furnish
to the Company on a monthly basis all invoices or statements in respect of which
the Employee seeks reimbursement. Corporate credit cards shall be used only for
expenses incurred in the course of carrying out the Employee’s duties.
4.8
Deductions and Withholdings

The Company shall make such deductions and withholdings from the Employee’s
remuneration and any other payments or benefits provided to the Employee
pursuant to this Agreement as may be required by law.
SECTION 5 –    TERMINATION OF EMPLOYMENT
5.1
Termination by the Company

The Company may terminate the employment of the Employee at a time. The
Employee’s entitlements upon termination of employment will be limited to those
provided for by the ESA or other applicable legislation including, but not
limited to, any applicable requirements for the Company to provide notice of
termination or pay in lieu of notice of termination, benefits continuation
following termination of employment, vacation pay or severance pay. The Employee
will not be entitled to any further notice or pay in lieu of notice under the
common law. This provision will continue to apply throughout the entire period
of the Employee’s employment and will survive any promotions the Employee may
receive unless the Employee and the Company explicitly agree otherwise in
writing. The Employee will not receive credit for any service with any prior
employer unless otherwise required by the ESA.
5.2
Termination by the Employee

The Employee may terminate employment by giving thirty (30) days’ prior written
notice to the Company. The Company may waive this period or a portion thereof,
in writing, in which case the Employee’s employment will terminate on the date
of the waiver, but the Employee will continue to be paid salary until the end of
the thirty (30) day notice period. No bonus will be paid in the event of
termination by the Employee for the year during which notice is given.
5.3
Resignation on Termination

The Employee agrees that upon any termination of employment with the Company for
any reason the Employee shall immediately tender resignation from any position
the Employee may hold as an officer or director of the Company, or any
associated company. In the event of the Employee failing within three days to
comply with his obligation hereunder, the Employee hereby irrevocably authorizes
the Company to appoint a person in the Employee’s name and on the Employee’s
behalf to sign or execute any documents and/or do all things necessary or
requisite to give effect to such resignation.
5.4
Termination Where Employee Disabled

If at any time the Employee is unable to perform the duties of the Employee’s
position because of illness, injury, disability or otherwise for a period 12
consecutive calendar months, the Employee acknowledges that this would impose an
undue hardship


3

--------------------------------------------------------------------------------




on the Company given the nature of the Employee’s position and the Company may
terminate the Employee’s employment in accordance with this Agreement.


4

--------------------------------------------------------------------------------




SECTION 6 –    RESTRICTIVE COVENANTS
6.1
Non-Disclosure

The Employee acknowledges and agrees that:
(a)
in the course of performing the Employee’s duties and responsibilities
hereunder, the Employee will have access to and will be entrusted with detailed
confidential information and trade secrets (printed or otherwise) concerning
past, present, future and contemplated plans, products, services, operations and
procedures of the Company, including without limitation, information relating to
preferences, needs and requirements of past, present and prospective clients,
customers, suppliers and employees of the Company (collectively, “Trade
Secrets”), the disclosure of any of which to competitors of the Company or to
the general public, or the use of same by the Employee or any competitor of the
Company, would be highly detrimental to the interests of the Company;

(b)
in the course of performing his or her duties and responsibilities hereunder,
the Employee will be a representative of the Company to its and their customers,
clients and suppliers and as such will have significant responsibility for
maintaining and enhancing the goodwill of the Company with such customers,
clients and suppliers and would not have, except by virtue of employment with
the Company, developed a close and direct relationship with the customers,
clients and suppliers of the Company; and

(c)
the right to maintain the confidentiality of the Trade Secrets, the right to
preserve the goodwill of the Company and the right to the benefit of any
relationship that has developed between the Employee and the customers, clients
and suppliers of the Company because of the Employee’s employment with the
Company constitute proprietary rights of the Company which the Company is
entitled to protect.

In acknowledgment of the matters described above and in consideration of the
payments and other benefits to be received by the Employee pursuant to this
Agreement, the Employee will not, except with prior written consent of the
Board, either during the Employee’s employment or at any time thereafter,
directly or indirectly, disclose to any person or in any way make use of (other
than for the sole benefit of the Company), in any manner, any of the Trade
Secrets except to the extent such Trade Secrets include information which is or
becomes generally available to the public other than as a result of disclosure
by the Employee.
6.2
Intellectual Property

(a)
The Employee shall disclose to the Company all ideas, suggestions, discoveries,
inventions and improvements (collectively, “Intellectual Property”) which the
Employee may make solely, jointly or in common with other employees, during the
Employee’s employment with the Company and which relate to the business
activities of the Company. Intellectual Property corning within the scope of the
business of the Company made and/or developed by the Employee while in the
employ of the Company, whether or not conceived or made during regular working
hours and whether or not the Employee is specifically instructed to make or
develop the same, shall be for the benefit of the Company and shall be
considered to have been made pursuant to this Agreement and shall immediately
become exclusive property of the Company;

(b)
The Employee shall assign and transfer to the Company the Employee’s entire
right, title and interest in and to any and all Intellectual Property and the
Employee agrees to execute and deliver to the Company any and all instruments
necessary or desirable to accomplish the foregoing and, in addition, to do all
lawful acts which may be necessary or desirable to assist the Company to obtain
and enforce protection of Intellectual Property; and

(c)
The Employee waives all moral rights over any Intellectual Property and all work
produced by the Employee during the course of the Employee’s employment.

6.3
Non-Competition

The Employee will not (except with the prior written consent of the Board),
during the Employee’s employment and for nine (9) months following the
termination of the Employee’s employment for any reason, perform services
anywhere within Canada, whether alone or for or in conjunction with any person
or entity, whether as an employee, partner, director, principal, agent,
consultant or in any other capacity whatsoever, that are similar to those
performed by the Employee in the course of the Employee’s employment and that
relate to: a) the research into, development, supply, sales or marketing of
Cannabis or Cannabis derived products; or b) the development or provision of any
services (including, but not limited to, technical and product support, or
consultancy or customer services) which relate to Cannabis or Cannabis derived
products.


5

--------------------------------------------------------------------------------




The foregoing provision shall not prohibit the Employee from owning or
controlling in the aggregate up to 5% of the issued shares as a passive
investment or in any Company carrying on such business or activity whose shares
are listed and posted for trading on a recognized stock exchange.
6.4
Non-Solicitation of Customers

The Employee will not (except with the prior written consent of the Board),
during the Employee’s employment and for one (1) year following the termination
of the Employee’s employment for any reason, whether alone or for or in
conjunction with any person or entity, whether as an employee, partner,
director, principal, agent, consultant or in any other capacity whatsoever,
directly or indirectly solicit or assist in the solicitation of any customer or
prospective customer of the Company.
6.5
Non-Solicitation of Employees

The Employee will not (except with the prior written consent of the Board),
during the Employee’s employment and for one (1) year following the termination
of the Employee’s employment for any reason, whether alone or for or in
conjunction with any person or entity, whether as an employee, partner,
director, principal, agent, consultant or in any other capacity whatsoever,
directly or indirectly solicit or assist in the solicitation of any employee of
the Company to leave such employment.
6.6
Disclosure

During the Employee’s employment with the Company, the Employee shall promptly
disclose to the Board full information concerning any interest, direct or
indirect, of the Employee (whether as owner, shareholder, partner, lender or
other investor, director, officer, employee, consultant or otherwise) or any
member of the Employee’s immediate family, in any business which is reasonably
known to the Employee to purchase or otherwise obtain services or products from,
or to sell or otherwise provide services or products to the Company or to any of
their respective suppliers or Customers.
6.7
Return of Materials

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including financial and other information and lists of customers, suppliers,
products and prices) pertaining to the Company which may come into the
possession or control of the Employee shall at all times remain the property of
the Company. Upon termination of the Employee’s employment for any reason, the
Employee agrees to immediately deliver to the Company all such property of the
Company in the possession of the Employee or directly or indirectly under the
control of the Employee. The Employee agrees not to make, for his or her
personal or business use or that of any other person, reproductions or copies of
any such property or other property of the Company.
SECTION 7 –    GENERAL
7.1
Reasonableness of Restrictions and Covenants

The Employee hereby confirm and agrees that the covenants and restrictions
pertaining to the Employee contained in this Agreement, including, without
limitation, those contained in Section 6, are reasonable and valid and hereby
further acknowledges and agrees that the Company may suffer irreparable injury
in the event of any breach by the Employee of the obligations under any such
covenant or restriction. Accordingly, the Employee hereby acknowledges and
agrees that damages would be an inadequate remedy at law in connection with any
such breach and that the Company shall therefore be entitled, in addition to any
other right or remedy which it may have at law, in equity or otherwise, to
temporary and permanent injunctive relief enjoining and restraining the Employee
from any such breach. Notwithstanding the termination of this Agreement for any
reason by either party, the aforementioned restrictive covenants and
restrictions contained in this Agreement shall survive and continue in force to
the extent set out in this Agreement.
7.2
Waiver

A waiver of any term or condition of this Agreement by either party shall not be
construed as a waiver of a subsequent breach or failure of the same or any other
term and condition.
7.3
Benefit of Agreement

This Agreement shall ensure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Employee and
the successors and assignees of the Company. This Agreement may not be assigned
by the Employee.


6

--------------------------------------------------------------------------------




7.4
Notices

Any notice or other communication to be given in connection with this Agreement
shall be in writing and may be given by personal delivery, email, facsimile or
registered mail addressed to the recipient as follows:
(a)
If to the Employee:

To the last address of the Employee in the records of the Company.
(b)
If to the Company:

Peace Naturals Project Inc.
Attn: [William Hilson]
4491 Concession 12 Sunnidale
Stayner, ON L0M 1S0
[William.Hilson@TheCronosGroup.com]
or such other address as may be designated by notice by either party to the
other. Any notice or other communication given by personal delivery, email or
facsimile shall be conclusively deemed go have been given on the day of actual
delivery or transmission thereof, and if made or given by registered mail, on
the firth day, excluding Saturdays, Sundays and statutory holidays in Ontario,
following the deposit thereof in the mail. If the party giving any notice or
other communications knows or ought reasonably to know of any difficulties with
the postal system in Canada that might affect the delivery of mail, any such
notice or other communication shall not be mailed, but shall be give by personal
delivery, email or facsimile.
7.5
Severability

If any provision of this Agreement shall be held by an arbitrator or court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining provisions, or part thereof, of this Agreement and such
remaining provisions, or part thereof, shall remain enforceable and binding.
7.6
Entire Agreement

This Agreement constitutes the entire employment agreement between the parties.
This Agreement supersedes any prior employment agreements which are hereby
cancelled and supersedes all previous understandings, negotiations and
representations with respect to the subject matter thereof, whether oral or
written. The Company and the Employee may, at any time, by agreement in writing,
amend, modify, extend or termination this Agreement or any of the terms and
conditions of this Agreement. To the extent, if any, that this Agreement
constitutes an amendment of any prior agreement or contract relating to the
employment of the Employee, it is an amendment supported by sufficient
consideration between the parties, the receipt and sufficiency of which is
acknowledged by them.
7.7
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario.
7.8
Acknowledgments

The Employee acknowledges that:
(a)
the Employee has had sufficient time to review and consider this Agreement
thoroughly;

(b)
the Employee has read and understands the terms of this Agreement and the
Employee’s obligations hereunder,

(c)
the Employee has obtained independent legal advice concerning the interpretation
and defect of this Agreement; and

(d)
this Agreement is entered into voluntarily and without any duress.

7.9
Assignment

The Company may assign the Employee’s employment and this Agreement to another
affiliated or related person or entity.


7

--------------------------------------------------------------------------------




7.10
Resolution of Disputes by Arbitration

The parties agree that any disputes arising between them that cannot be
resolved, including but not limited to any issues arising out of the termination
of the Employee’s employment, shall be resolved exclusively by arbitration to be
conducted in Toronto, Ontario in accordance with the Ontario Arbitration Act,
1991 or any successor legislation (the “Act”). The arbitration shall be
conducted by a single arbitrator. The party that wishes to refer a dispute to
arbitration must provide notice to the other party in writing together with a
statement summarizing the issue in dispute and the remedy and/or damages sought.
The Company will submit to the Employee a list of three (3) individuals
experienced in dispute resolution to act as arbitrator. If the Employee does not
agree to have one of these individuals act as arbitrator, the Employee will
propose a list of three (3) other individuals experienced in dispute resolution
for the Company’s consideration. If the parties are then unable to agree on an
arbitrator, the arbitrator shall be selected by a judge of the Ontario Superior
Court of Justice from the lists submitted by each of the parties.
Unless the parties otherwise agree, the arbitration shall commence within 30
days following the appointment of the arbitrator. The arbitrator will have
jurisdiction to award the successful party its legal costs from the other party.
Despite the foregoing, the Company may at its option apply to the Courts for
equitable or injunctive relief to enforce the restrictive covenants provided for
under this Agreement or seek such relief from an arbitrator.
IN WITNESS WHEREOF the parties have executed this Agreement, this _______ day of
May, 2017.
Witness:
 
 
 
 
 
/s/ Michele Yeo
 
/s/ Xiuming Shum
 
 
Xiuming Shum
Print Name:  Michele Yeo   
 
 
 
 
 
 
 
 
 
 
HORTICAN INC.
 
 
 
 
 
Per: /s/ Michael Gorenstein   
 
 
 
 
 
(I have the authority to bind the Company)







8